CONTINUATION SHEET

Continuation of 12.  The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
	Regarding independent claim 1, Applicant submits that the combination of Jang in view of Hsiao does not teach the claimed subject matter “…determining whether an interference has occurred on the received codeword; and decoding the received codeword by configuring a bit reliability of the received codeword as zero when the interference is determined” as presented.  Specifically, Applicant has submitted:
“…Jang does not disclose to detect an interference and how to decode an interfered-with received codeword…” (Applicant’s Remarks, pages 8-9); and 
“…Hsiao does not disclose how to determine an interference and how to decode an interfered-with received codeword, Hsiao also does not disclose decoding the received codeword by configuring the a bit reliability of the received codeword as zero…” (Applicant’s Remarks, pages 9-10).

However, the Examiner respectfully disagrees with the Applicant and asserts that the combination of Jang in view of Hsiao teaches the claimed invention of independent claim 1 as broadly presented.
Prior to addressing the arguments of the Applicant, Examiner respectfully submits that the claims were given the broadest reasonable interpretation as directed by MPEP 2111.  The arguments presented by the Applicant with respect to the individual references, Jang and Hsiao, relate to the determination/detection of interference on a codeword.  However, the Examiner 
Regarding argument (a), Examiner submits that Jang shows a specific manner of determining on whether an interference has occurred on the received codeword, as broadly claimed.  With respect to Jang, Figures 4 and 6 shows the iterative process of decoding an LDPC code.  A syndrome check/LDPC error check is performed.  Through the syndrome-check, a corresponding bit estimation value is obtained by hard-deciding an updated log likelihood ratio (LLR) value of each variable node, and whether relevant bit estimation values satisfy all the linear constraints defined by each check node is identified.  See Par. 0050-0051.  Thus, for a given codeword, errors/undesired outcome/interference is determined when the syndrome check is performed on the codeword.  In addition, it is also emphasized that the method of decoding the LDPC code of Jang is an iterative process and thus, in a given example where errors/interference in a codeword is determined, it is further determined the decoding is a success in as shown in Figure 4, step 411 and Figure 6, step 613.  In this instance, Jang also shows “decoding the received codeword when interference is determined…” as presented in the claims and as also shown in the rejections (Final Rejection, 11/24/2021, page 4).  
In this instance, it is submitted that Jang teaches “…determining whether an interference has occurred on the received codeword; and decoding the received codeword when the interference is determined” as broadly presented in claim 1.  

Regarding argument (b), Examiner submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As already discussed above, Jang teaches the claimed subject matter, “…determining whether an interference has occurred on the received codeword; and decoding the received codeword when the interference is determined” as broadly presented in claim 1.  However, it is noted that Jang does not teach the specifics of “configuring a bit reliability of the received codeword as 0” when decoding the received codeword which is also noted in the Final Rejection.  Hsiao was used in the rejection to cure the deficiencies of Jang and further teach “configuring a bit reliability of the received codeword as 0.”
Similar to Jang, Hsiao also teaches a method of performing iterative decoding operation for a codeword and also determines errors/interference on the received codeword.  A decoding table is also maintained and utilized in the decoding process.  The decoding table/Log-Likelihood Ratio (LLR) table wherein each of the LLRs in the table represent a reliability value.  During the decoding process, the values may either be 1 or 0. See Par. 0065 and 0071-0072.  As such, Hsiao teaches a specific manner of “configuring a bit reliability of the received codeword as 0.”  
Given the current rejections and having the additional reasoning as presented above, the combination of Jang in view of Hsiao teaches the claimed invention of independent claim 1 as broadly presented.
Regarding claims 2-10, Applicant submits the same argument as already presented with respect to independent claim 1.  The Examiner applies the same reasoning as presented with respect to claim 1.


/REDENTOR PASIA/Primary Examiner, Art Unit 2413